Citation Nr: 0604051	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  02-09 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Reno, Nevada


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1986 to May 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision by the RO in Reno, 
Nevada, which granted service connection and assigned a 
noncompensable evaluation for bilateral hearing loss.  

In January 2003, the veteran and his wife testified before 
the undersigned Acting Veterans Law Judge at a travel board 
hearing held at the RO in Las Vegas, Nevada;  a transcript of 
that hearing is of record.  During the hearing, it was agreed 
that the record would be held open in abeyance for sixty days 
for additional evidence to be submitted.  No additional 
evidence was received during the abeyance period.

In November 2003 and in June 2005, the Board remanded this 
matter to the RO for further action.  After completing the 
requested action, the RO continued its denial of an initial 
compensable rating for bilateral hearing loss (as reflected 
in November 2004 and September 2005 supplemental statements 
of the case (SSOC)).

Pursuant to the Board's June 2005 remand, the veteran was 
issued a Statement of the Case in September 2005 regarding 
his claim for service connection for residuals of a fracture 
to the left ring finger.  However, he did not respond with a 
VA Form 9 (Appeal to Board of Veterans' Appeals) or another 
statement that could be construed as a Substantive Appeal.  
Accordingly, this issue is not presently before the Board on 
appeal.

Finally, the Board notes that at the January 2003 Board 
hearing, the veteran raised the issues of service connection 
for residuals of a left leg injury; service connection for a 
hernia; and entitlement to an increased rating for depression 
(claimed as post traumatic stress disorder).  Such issues are 
not before the Board at this time and are referred to the RO 
for appropriate action. 



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  In this case, the veteran's highest average pure tone 
thresholds as of August 2005 were 73 decibels in the right 
ear and 68 decibels in the left ear, while speech audiometry 
revealed worst speech recognition ability of 90 percent in 
the right ear and 80 percent in the left ear; these findings 
equate to level III hearing loss in the right ear and level 
IV hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation for 
bilateral hearing loss have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.85 (Diagnostic Code 6100), 4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
have since been published. 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
have been met.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has afforded the 
veteran a VA examination addressing his bilateral hearing 
loss.  Also, there is no indication of additional medical 
records, or other evidence, that the RO should have obtained 
at this time.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in January 2001, May 2001, 
October 2001, March 2004 and June 2005.  By these letters, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the veteran 
was advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the noted January 2001, May 2001, and October 2001 
"duty to assist" letters preceded the appealed February 2002 
rating decision.  Moreover, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  Accordingly, the Board finds that no prejudice to 
the veteran will result from an adjudication of his claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would result only in 
additional delay with no benefit to the veteran. See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

II.  Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, in a claim for increased rating, the most recent 
evidence is generally the most relevant, as the present level 
of disability is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  Accordingly, 
the entire body of evidence is for equal consideration. 
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered in 
conjunction with the clinical evidence and the appropriate 
rating criteria.

The RO has assigned a zero percent rating for the veteran's 
bilateral hearing loss in accordance with the criteria set 
forth in the Schedule for Rating Disabilities. 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2005).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent. This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz. To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness. 38 C.F.R. § 4.85 
(2005).

Table VI-a is used when the examiner certifies the use of 
speech discrimination tests is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or where indicated under the provisions of 38 
C.F.R. §§ 4.85, 4.86 (2005).

Additionally, 38 C.F.R. § 4.86 (2005), applies to exceptional 
patterns of hearing impairment. When the pure tone thresholds 
in each of the four specified frequencies (1,000, 2,000, 
3,000, and 4,000 hertz) is 55 decibels or more the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI-a, 
whichever results in the higher numeral, each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a) (2005). When the 
pure tone threshold is 30 decibels or less at 1,000 hertz and 
70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VI-a whichever 
results in the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral. 38 C.F.R. § 
4.86(b) (2005).  In this case, the record does not reveal 
that the veteran has pure tone thresholds meeting either of 
those "exceptional" criteria.

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).

In this regard, the June 2001 VA audiological examination 
showed that the average decibel threshold for the frequencies 
of 1000, 2000, 3000, and 4000 hertz was 53.75 decibels for 
the right ear, with speech discrimination of 90 percent 
correct. The average decibel threshold for the left ear was 
48.75 decibels, with speech discrimination of 94 percent 
correct.  Under Table VI of 38 C.F.R. § 4.85, these findings 
equate to Level II hearing loss in the right ear, and Level I 
hearing loss in the left ear, which results in a rating of 0 
percent.  Diagnostic Code 6100.

The August 2005 VA audiological examination showed that the 
average decibel threshold for the frequencies of 1000, 2000, 
3000, and 4000 hertz was 73 decibels for the right ear, with 
speech discrimination of 94 percent correct.  The average 
decibel threshold for the left ear was 68 decibels, with 
speech discrimination of 80 percent correct.  Under Table VI 
of 38 C.F.R. § 4.85, these findings equate to Level II 
hearing loss in the right ear, and Level IV hearing loss in 
the left ear, which results in a rating of 0 percent.  
Diagnostic Code 6100.

These determinations notwithstanding, the Board has 
considered the veteran's examinations in conjunction so as to 
provide him with the most favorable consideration in this 
case.  In this regard, the Board notes that the veteran's 
right speech recognition score from June 2001 was 90 percent, 
lower than the score in August 2005.  Substituting that score 
in with the remaining August 2005 findings results in Level 
III hearing in the right ear and, correspondingly, a 10 
percent evaluation under Diagnostic Code 6100.

Given that the Board has based the veteran's 10 percent 
evaluation on evidence from the entire pendency of the 
veteran's appeal, there is no basis for "staged" ratings 
under Fenderson.

As discussed in detail above, disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann, supra.  
Here, such a mechanical application of the rating schedule 
results in a 10 percent initial evaluation for bilateral 
hearing loss, but not more, under the criteria of DC 6100.  
To that extent, the appeal is granted.




ORDER


An initial 10 percent rating for bilateral hearing loss is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


____________________________________________
A.. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals





 
 
 
 


